            Case 3:13-cr-00226-RNC Document 507 Filed 03/13/20 Page 1 of 5
                                                                                 MAR 13 2020 AM8:42
                                                                                 FILED-USDC-CT-HARTFORD


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                        )
UNITED STATES OF AMERICA                )       CRIMINAL NO. T3 -CR-226-RNC
                                        )       CNIL NO. 2O-CV-OO81O-WFK
       v                                )
                                        )
DANIEL E. CARPENTER                     )
                                        )

           EMERGENCY PETITION FOR RELEASE TO HOME CONFINEMENT
                 PURSUANT TO THE FIRST STEP ACT AND $3624

   A. Introduction
       Daniel Carpenter, the Petitioner in this pending action, hereby respectfully requests to be

immediately released    to Home      Confinement while the Court deliberates whether           to   grant

Petitioner's Motion, which would of course would mean that as an Elderly Offender under the First

Step Act, he would go directly to Home Confinement rather than Halfivay House for the final 12

months of their sentence as most inmates do pursuant to 18 U.S.C. $362a(c). As the Court certainly

realizes from Petitioner's Motion, Mr. Carpenter has served the full incarceration portion of his

sentence and should have been released to Home Confinement pursuantto $3624(c) and the First

Step Act no later than February 20,2020.

       Instead, without this Court's immediate intervention, as a V/hite-Collar Camper, Petitioner

will have been in Maximum Security at MDC Brooklyn longer than the suspected 9/11 Terrorist

in United   States v, Benatta,2003   V/L 22202371(V/.D.N.Y. 2003). Additionally, unlike Benatta,

Mr. Carpenter is still on appeal to the Second Circuit. See United States v, Carpenter,lg-cr-00070.

Needless    to say, Mr. Carpenter has a     great Abuhamra argument as     well. See United Stqtes        v.


Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004)       ("if   a defendant can make the required evidentiary

showing, the statute establishes a right to liberty that is not simply discretionary but mandatory:


                                                   1
          Case 3:13-cr-00226-RNC Document 507 Filed 03/13/20 Page 2 of 5




the judge "shall order the release of the person in accordance   with $3142(b) or (c)." (emphasis in

original)).

        To be clear, Petitioner believes with all of his heart that he has already served his full

sentence pursuant to the Elderly Offender Program and Earned Time Credits under the First Step

Act. The BOP has his full time release date as November 20,2020 without ANY Good Time

(GCT) Credits, Halfway House, or Home Confinement time.          If Senate Bill   3035 passes, his BOP

release date without any Halfway House or Home Confinement          will   be August 20,2020. Under

the new $362a(gX10), there is no upper   limit for awards of Halfway House or Home Confinement,

and under the FSA, Mr. Carpenter is guaranteed at least l0o/o of his 30 month sentence in Home

Confinement, making his release date without Halfway House time, May 20,2020. Because

Petitioner had a job at both FMC Devens as well as MDC Brooklyn, he should be entitled to at

least 3-5 Months of Earned Time Credits, making his latest possible release date under the FSA

February 20,2020 without any Halfivay House under $362a(c). Unsurprisingly, Petitioner has the

lowest PATTERN Score and Custody Level Score at MDC Brooklyn, and by being in the elite

Cadre Unit, he is already Community Custody or he would not be here. Therefore, Petitioner          will

be hurt and prejudiced unless this Court grants this Motion for Immediate Release pending

disposition of his Motion.

    B. Inherent Authority to Order     Release

        This Court has the inherent authority to order Mr. Carpenter's immediate release to Home

Confinement in order to make his motion and request for relief and remedy effective       ,   See Ostrer

v. UnitedStates,5S4 F.2d 594,597    n.l (2d Cir.   1978), andMappv. Reno,24IF.3d22I,226(2d

Cir. 2001). Most courts use the $3143 standard for release, Not only does Mr. Carpenter satisfy

that standard, he is only asking to be transferred to Home Confinement which is the exact same



                                                   2
           Case 3:13-cr-00226-RNC Document 507 Filed 03/13/20 Page 3 of 5




BOP Custody Level he is under now. See Kathleen Hawk Sawyer Program Statements Program

Statements 7310.04,7320.01, and 7300.09, and Blake Davis Letter to       All   V/ardens of May 2013.

Respectfully, Mr. Carpenter also believes that he satisfies the even higher standard proposed by

JusticeDouglas inAronsonv. May,85 S.Ct. 3,5 (1964)thatrequires "agreatershowingof special

reasons" for release pending the decision of the Court. Petitioner is asking only to be released to

Home Confinement under BOP Custody instead of wrongfulty serving the remainder of his

sentence   in a Maximum Security cell where the emergency buzzer does not work. Therefore,

Petitioner clearly meets the standard     in   Ostrer   of requiring "extraordinary or   exceptional

circumstances" that make release necessary to make his remedy effective. See Ostrer at 584.

   C. Mr. Carpenter Should Be Immediately             Released to Home Confïnement

       Pursuant to the FSA, every inmate has the right to request a transfer to a BOP facility closer

to home. Mr. Carpenter did that at FMC Devens, but instead of receiving a furlough to transfer to

the BOP Halfway House facility, Watkinson House in Hartford, Petitioner was shipped to MDC

Brooklyn where he has not seen the Sun since Thanksgiving. There is no disputing that V/atkinson

House is a BOP facility, 20 minutes from Petitioner's home, and just down the street from St.

Francis Hospital that Petitioner's Doctors are all affiliated with. Mr. Carpenter has the lowest

possible Custody Level and PATTERN Score, and should be in a minimum security Halfway

House; not in a notoriously bad and condemned Maximum security prison.

       Moreover, now that     Mr.   Carpenter has served almost 12      of his now 20 months of
incarceration, he should be serving that last 8 months as an Elderly Offender at a Halfway House

or Home Confinement pursuant to $3624(c) as Congress always intended with the Second Chance

Act of 2007) and now under the FSA and $3624(gX10), there is no limit on the amount of time an

inmate can be placed on Home Confinement to satisfy his sentence. Mr. Carpenter should not be



                                                  J
           Case 3:13-cr-00226-RNC Document 507 Filed 03/13/20 Page 4 of 5




at MDC Brooklyn, and he needs this Court's help to immediately order his release to Home

Confinement pursuant to the will of Congress as clearly expressed in the 2018 adoption of the First

Step Act.

    D. This    Is An Unusual Emergency Situation

          On Monday March 2,2020 after a Fire Drill in the Cadre Unit of MDC Brooklyn, the Unit

Counselor announced that Cadre would be moving to the old East Wing of MDC Brooklyn, which

has been condemned and is uninhabitable by any health standard. Inmates assigned to clean          it up

have reported seeing Black Mold on all the walls and ceilings and there are rat feces and mouse

droppings everywhere. The toilets are right next to the kitchen, and the showers are in unsanitary

conditions for a Third V/orld Country. Even a cursory glance at this infamous floor, which has

been closed for two years and is   still subject to Congressional Hearings, would   cause this   facility

to flunk its upcoming inspection in April. More importantly, it constitutes cruel and unusual

punishment for Petitioner who was able to walk outside in the sunlight for 6 miles every day at

FMC Devens. Here, there is no way of seeing the Sun from the enclosed terrace on the Eighth

Floor. On the Sixth Floor of the East Side there is no terrace, so there is no Sun or fresh air or even

a place   to walk as in most Camps where Petitioner should be.

          On the Sunday before last, Petitioner had his Blood pressure taken by a friendly    PA. He
took Mr. Carpenter's blood pressure 4 times, because the lowest was2l2l116, which is dangerously

high. In fact, the Wall Street Journal has been running ads from the AHA that encourage everyone

to get their blood pressure checked by showing a woman who had scars from her heart surgery

because she had suffered aheart attack but only had    l82ll00 blood pressure.   Needless to say, even

without the current Coronavirus scare, Mr. Carpenter should be in Hartford, near his home and

hospital, not in Brooklyn.



                                                  4
         Case 3:13-cr-00226-RNC Document 507 Filed 03/13/20 Page 5 of 5




   E.   Conclusion

        For the above reasons, Mr. Carpenter respectfully asks this Court to use its inherent

authority to order his immediate release to Home Confinement pending the Court's decision in this

case, and to grant any other   relief that this Court deems to be appropriate in the interests ofjustice.

Respectfully submitted

/s/ Daniel E. Carpenter
Daniel E. Carpenter
Petitioner pro se
Incarcerated Inmate
Reg. No. 90792-038
MDC Brooklyn
P.O. Box 329002
Brooklyn, NY 11232




                                                    5
